John MAUZY PITTMAN, Judge, dissenting. I disagree with the result reached by the majority in this case. I believe that the circuit court correctly found that the Board’s action was erroneous because the Board’s opinion is fatally defective. Arkansas Code Annotated § 17-15-302(a)(l) (Repl. 1995) exempts from the architect licensing requirements “professional engineers duly licensed or registered, but only insofar as concerns work incidental to engineering practice, provided such persons do not use the designation “architect”or any term derived therefrom.” There is no indication that appellee designated himself as an architect, and the Board expressly found that appellee was a registered engineer. However, the Board did not make any finding on the issue of whether the services appellee offered to provide to Scott County constituted “work incidental to engineering practice.” Apparently, the majority believes that such a finding is implicit in the Board’s decision. However, it is well settled that appellate review of administrative agency decisions is meaningless unless the reviewing court is able, from the Board’s decision, to determine the Board’s view of the facts and the theory of law on which the denial of the permit was based. Green House, Inc. v. Arkansas Alcoholic Beverage Control Division, 29 Ark. App. 229, 780 S.W.2d 347 (1989). In the present case, the reason for the Board’s action is not clear. Perhaps, as the majority assumes, the Board believed that the services offered by appellee were more than mere “work incidental to engineering practice.” Perhaps the Board simply overlooked or ignored the statutory exemption for “work incidental to engineering practice.” The only certainty is that the Board’s opinion contains no findings regarding this issue and makes no mention of Ark. Code Ann. § 17-15-302(a)(l). Reviewing courts may not supply findings by weighing the evidence themselves, because that function is the responsibility of the administrative agency. Green House, Inc. v. Arkansas Alcoholic Beverage Control Division, supra. Because the majority does so in the case at bar, I respectfully dissent.